Exhibit 23.1 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We consent to the incorporation by reference in the Registration Statements on Forms S-3 (File No. 333-11492, File No. 333-36785, File No. 333-37420 and File No. 333­-70951) and Forms S-8 (File No. 333-08249, File No. 333-08251, File No. 333-30854, File No. 333-30926, File No. 333-55316, File No. 333-66903 and File No. 333-70947) of Wilhelmina International, Inc. of our report dated March 31, 2010, which appears on page 29 of this Annual Report on Form 10-K for the year ended December 31, 2009. /s/ BURTON MCCUMBER & CORTEZ, L.L.P. Brownsville, Texas March 31, 2010
